ATTORNEY GRIEVANCE COMMISSION *                               IN THE
  OF MARYLAND                                                 COURT OF APPEALS
                                                              OF MARYLAND
               Petitioner
                                                              Misc. Docket AG No. 100
V.
                                                              September Term, 2014

ANTONIO AQUIA

               Respondent.

                                                  ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Antonio Aquia, to indefinitely suspend the

Respondent from the practice of law. The Court having considered the Petition, it is this 11th

day of May, 2015.

       ORDERED, that Respondent, Antonio Aquia, be and he is hereby indefinitely suspended

from the practice of law in the State of Maryland for violations of Rule 8.4(c) of the Maryland

Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that, the Clerk of this Court shall remove the name of Antonio Aquia from

the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar

of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland

Rule 16-772(d).




                                                      /s/ Glenn T. Harrell, Jr.
                                                      Senior Judge